Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT, CONSENT AND CONFIRMATION AGREEMENT

 

This AMENDMENT, CONSENT AND CONFIRMATION AGREEMENT (this “Agreement”) is entered
into as of January 11, 2016, among ATLANTIC TELE-NETWORK, INC., a Delaware
corporation (“Borrower”), each of the subsidiaries of Borrower identified as
guarantors on the signature pages hereto (individually, a “Guarantor” and,
collectively, the “Guarantors”; and together with Borrower, individually a “Loan
Party” and, collectively, the “Loan Parties”), COBANK, ACB, as Administrative
Agent (“Administrative Agent”), and each of the financial institutions executing
this Agreement and identified as a Lender on the signature pages hereto
(collectively, the “Consenting Lenders”).

 

RECITALS

 

WHEREAS, Borrower, the Guarantors and the Lenders (as defined therein) have
entered into that certain Fourth Amended and Restated Credit Agreement, dated as
of December 19, 2014 (as amended, modified, supplemented, extended or restated
from time to time, the “Credit Agreement”); and

 

WHEREAS, Borrower has requested and the Consenting Lenders, in their capacity as
Requisite Lenders under the Credit Agreement, have agreed, subject to the terms
and conditions provided herein, to certain consents and amendments with respect
to the Loan Documents as more fully described herein.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
in this Agreement, each of Borrower, the Guarantors and the Consenting Lenders
hereby agrees as follows:

 

SECTION 1.  Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.

 

SECTION 2.  Consent Regarding KeyTech Transaction; Release of Lien.  Borrower
has advised the Lenders that it has formed a wholly owned Subsidiary, ATN
Overseas Holdings, Ltd., a Bermuda limited company (“AOH”).  AOH currently is an
Excluded Subsidiary and a Restricted Subsidiary.  Borrower further has advised
the Lenders that it intends to contribute to AOH all of Borrower’s equity
ownership interests in its existing wholly owned Subsidiary, ATN Bermuda
Holdings, Ltd., a Bermuda limited company (“ABH”; such contribution, the “ABH
Contribution”).  ABH currently is a Material Foreign Subsidiary (and therefore
not an Excluded Subsidiary) and a Restricted Subsidiary.  Following, and as a
consequence of, the ABH contribution, AOH will become a Material Foreign
Subsidiary (and therefore no longer an Excluded Subsidiary) and will continue to
be a Restricted Subsidiary, and ABH will become an Excluded Subsidiary (as it no
longer will be a Material Subsidiary by virtue of no longer being directly owned
by a Loan Party) and will continue to be a Restricted Subsidiary.  The ABH
Contribution is prohibited by Subsection 3.7 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Amendment, Consent and Confirmation Agreement/Atlantic Tele-Network, Inc.

 

The ABH Contribution is the first step in a series of transactions that will
result in AOH acquiring a 51% equity ownership interest in KeyTech Limited, a
Bermuda limited liability company (“KeyTech”) in exchange for ABH’s 42.79%
equity ownership (controlling) interest in Bermuda Digital Communications Ltd.,
a Bermuda limited liability company (“BDC”), and approximately $43,000,000 in
cash (such acquisition, the “KeyTech Acquisition”).  BDC currently is an
Excluded Subsidiary and a Restricted Subsidiary.  From the cash proceeds of the
KeyTech Acquisition, KeyTech will make, declare and pay a one-time, non-pro rata
cash distribution in an amount not to exceed $13,000,000 in the aggregate to
certain of the shareholders of KeyTech existing prior to the KeyTech Acquisition
(the “KeyTech Distribution”).  The KeyTech Distribution is prohibited by
Subsection 3.5 of the Credit Agreement.

 

In reliance on (1) the representations and warranties of Borrower and the
Guarantors contained in this Agreement and in connection with the request of
Borrower for the consents and amendments provided herein and (2) the amendments
and confirmations provided below, and subject to the effectiveness of this
Agreement as described below, each of Administrative Agent and the Consenting
Lenders consents to (i) the ABH Contribution and (ii) the KeyTech Distribution;
provided that, Borrower shall have delivered to Administrative Agent original
certificates evidencing 65% of the equity interests of AOH, together with
undated stock powers, in form and substance reasonably acceptable to
Administrative Agent.

 

Pursuant to Section 8.6 of the Pledge and Security Agreement, and upon
satisfaction of the conditions to the effectiveness of the consent to the ABH
Contribution set forth above, Administrative Agent and the Consenting Lenders
acknowledge and agree that the Liens and security interest created by the Pledge
and Security Agreement in and upon the Collateral consisting of Equity Interests
of ABH shall be automatically released upon the consummation of the ABH
Contribution and that in connection with such release Administrative Agent, at
the request and expense of Borrower, will execute and deliver to Borrower such
documents and instruments evidencing such release as Borrower may reasonably
request.

 

SECTION 3.  Release of Lien Relating to Assets of Choice.  Borrower has advised
the Lenders that it intends to sell the assets of Choice (the “Choice Assets”)
to a direct or indirect Subsidiary of ATNI VI Holdings, LLC, a Delaware limited
liability company, such sale to be in compliance with the requirements of
Subsection 3.7(K) of the Credit Agreement.  Pursuant to Section 8.6 of the
Pledge and Security Agreement, upon the sale of the Choice Assets in compliance
with Subsection 3.7(K) of the Credit Agreement, Administrative Agent and the
Consenting Lenders acknowledge and agree that the Liens and security interest
created by the Pledge and Security Agreement in and upon the Collateral
consisting of the Choice Assets shall be automatically released upon the
consummation of such sale and that in connection with such release
Administrative Agent, at the request and expense of Borrower, will execute and
deliver to Borrower such documents and instruments evidencing such release as
Borrower may reasonably request.

 

SECTION 4.  Amendments to Credit Agreement.  In reliance on the representations,
warranties and affirmations of Borrower and the Guarantors contained in this
Agreement and in connection with the request of Borrower for the consents and
amendments provided herein and

 

2

--------------------------------------------------------------------------------


 

subject to the effectiveness of this Agreement as described below, the Credit
Agreement is hereby amended as set forth below.

 

(A)                             Index of Defined Terms and Subsection
1.1(B)(ii).  Each of the Index of Defined Terms and Subsection 1.1(B)(ii) is
amended by replacing the term “Maximum Aggregate Revolver Increase Amount” with
the term “Maximum Aggregate Incremental Increase Amount.”

 

(B)                             Section 1.  Section 1 of the Credit Agreement is
hereby amended by inserting a new Subsection 1.19 to read in its entirety as
follows:

 

1.19                        Incremental Term Loans.

 

(A)                               Borrower may from time to time prior to the
latest Maturity Date, request that term loans be made to it in accordance with
this Subsection 1.19 (each, an “Incremental Term Loan”) by delivering a Notice
of Incremental Term Loan Borrowing to Administrative Agent, specifying (subject
to the restrictions set forth in Subsection 1.19(B)) therein (v) the amount of
the Tranche of Incremental Term Loans requested (which Tranche shall be in a
minimum principal amount of $25,000,000 and integral multiples of $2,500,000 in
excess thereof), (w) the requested advance date of the proposed Incremental Term
Loans comprising such Tranche (which shall be not less than 10 Business Days
from the date of delivery of the Notice of Incremental Term Loan Borrowing (or
such shorter period of time as to which Administrative Agent may agree in its
sole discretion)), (x) the interest rate option(s) and the applicable
margin(s) to be applicable to all Incremental Term Loans in such Tranche and any
applicable unused commitment fees, (y) the amortization for all Incremental Term
Loans in such Tranche, and (z) the amount of any upfront or closing fees to be
paid by Borrower to the Lender(s) funding the Tranche of Incremental Term Loans
requested.  Subject to the last sentence in Subsection 1.19(D), each Notice of
Incremental Term Loan Borrowing delivered by Borrower shall be irrevocable and
shall be binding upon all Loan Parties.

 

(B)                               The aggregate principal amount of all
Incremental Term Loan Commitments of all Tranches of Incremental Term Loans made
pursuant to this Subsection 1.19 shall not exceed the Maximum Aggregate
Incremental Increase Amount.  Repayments of the principal of any Incremental
Term Loans may not be reborrowed.  Each Tranche of Incremental Term Loans shall
bear interest at the Base Rate or LIBOR Rate plus such applicable margin as is
set forth in the Notice of Incremental Term Loan Borrowing related to such
Tranche, and shall be subject to the amortization set forth in the applicable
Notice of Incremental Term Loan Borrowing relating to such Tranche.  The
weighted average life to maturity of any Tranche of Incremental Term Loans shall
be equal to or greater than the remaining life of the Revolver Facility and the
weighted average life to maturity of any then existing Incremental Term Loan
Facility, determined as of the effective date of the Incremental Term Loan
Commitment for such Tranche of Incremental Term Loans.  The Maturity Date of any
Tranche of Incremental Term

 

3

--------------------------------------------------------------------------------


 

Loans shall not be prior to the then current Maturity Date of the Revolver
Facility.  Any covenant (other than with respect to mandatory repayments and
prepayments) or Event of Default applicable to any Tranche of Incremental Term
Loans that is more restrictive than the equivalent covenant or Event of Default
set forth in this Agreement shall be deemed to be applicable to all Loans
hereunder.  Notwithstanding anything to the contrary contained herein or in any
other Loan Document, all Incremental Term Loans shall for all purposes be
Obligations hereunder and under the Loan Documents.

 

(C)                               Administrative Agent shall deliver a copy of
each Notice of Incremental Term Loan Borrowing to such Lenders or other Persons
that qualify as an Eligible Assignee as may be determined by Administrative
Agent in its reasonable discretion with the approval of Borrower or as may be
specified by Borrower with the consent of Administrative Agent (such consent not
to be unreasonably withheld or delayed).  Each Lender or new lender that fails
to respond to such a notice in writing in a form reasonably acceptable to
Administrative Agent within the period of time provided therein (as such period
may be extended at the request of Borrower with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed))
shall be deemed to have elected not to participate in such Tranche of
Incremental Term Loans.  No Lender or new lender shall have any obligation to
fund any Incremental Term Loan, and any decision by a Lender or new lender to
fund any Incremental Term Loan shall be made in its sole discretion
independently from any other Lender or new lender.

 

(D)                               If in response to the offer to participate in
such Tranche made by Administrative Agent pursuant to Subsection 1.19(C),
Administrative Agent receives commitments from Lenders and/or from any other
Person that (x) qualifies as an Eligible Assignee and (y) has agreed to become a
Lender in respect of all or a portion of the applicable Incremental Term Loan
(an “Additional Incremental Term Lender”), in excess of the requested
Incremental Term Loan, the Administrative Agent shall, with the consent of
Borrower, reduce and reallocate (within the minimum and maximum amounts
specified by each such Lender or Additional Incremental Term Lender in its
notice to Administrative Agent) the shares of the Incremental Term Loan of the
Lenders or Additional Incremental Term Lenders willing to fund (or commit to
fund) such Incremental Term Loan so that the total committed Incremental Term
Loan equals the requested Incremental Term Loan.  If Administrative Agent does
not receive commitments from Lenders or Additional Incremental Term Lenders in
an amount sufficient to fund the requested Incremental Term Loan, Administrative
Agent shall so notify Borrower and the request for such Incremental Term Loan
shall either (1) if the amount of the commitments received is equal to or more
than the minimum amount specified in subclause (A)(v) of this Subsection 1.19,
at the election of the Borrower, either be reduced to equal the amount of the
commitments received or be rescinded (in the absence of direction from Borrower,
the request for such Incremental Term Loan shall be rescinded), or (2) 

 

4

--------------------------------------------------------------------------------


 

if the amount of the commitments received is less than the minimum amount
specified in subclause (A)(v) of this Subsection 1.19, be automatically
rescinded.

 

(E)                                An agreement to fund Incremental Term Loans
(an “Incremental Term Loan Funding Agreement”) pursuant to this Subsection 1.19
shall become effective upon the receipt by Administrative Agent of an agreement
in form and substance reasonably satisfactory to Administrative Agent and
Borrower signed by each Loan Party, by each Additional Incremental Term Lender
who has agreed to fund such Incremental Term Loans and by each existing Lender
who has agreed to fund such Incremental Term Loans, setting forth the new
Incremental Term Loans of such Lenders and setting forth the agreement of each
Additional Incremental Term Lender, as applicable, to become a party to this
Agreement as a Lender and to be bound by all the terms and provisions hereof,
together with officer’s certificates and ratification agreements executed by
each Loan Party, appropriate corporate authorization on the part of each Loan
Party with respect to the requested Incremental Term Loan, amendments to this
Agreement and any other Loan Document reasonably requested by Administrative
Agent in relation to the requested Incremental Term Loan (which amendments to
the Loan Documents Administrative Agent is hereby authorized to execute on
behalf of the Lenders), such opinions of counsel for the Loan Parties with
respect to the requested Incremental Term Loan and other assurances as
Administrative Agent may reasonably request.

 

(F)                                 The principal of the Incremental Term Loans
of each Tranche may be prepaid or repaid on such scheduled dates or such
customary events (and with customary sharing and order of prepayment) and in
such amounts as may be set forth in the Notice of Incremental Term Loan
Borrowing for such Tranche of Incremental Term Loans, to be applied to the
unpaid principal amount of the Incremental Term Loans for such Tranche for which
such payment relates (for purposes of this sentence, the Administrative Agent
shall determine “customary” in its reasonable determination); provided, that
notwithstanding anything to the contrary contained herein, and for the avoidance
of doubt, the prepayment and repayment provisions set forth in Subsection 1.7 of
this Agreement (as the same was in effect on May 18, 2012) shall be deemed to be
“customary” to the Administrative Agent.  Notwithstanding anything herein to the
contrary, the entire outstanding principal balance of the Incremental Term Loans
shall be due and payable in full in cash on the applicable Maturity Date.

 

(G)                               Administrative Agent shall record relevant
information regarding each Tranche of Incremental Term Loans (including
information with respect to Additional Incremental Term Lenders) in the Register
in accordance with Subsection 8.1(C); provided, however, that failure to make
any such recordation, or any error in such recordation, shall not affect
Borrower’s obligations in respect of any Incremental Term Loan Commitment or
Incremental Term Loan.

 

(H)                              The obligation of Borrower to repay the
aggregate unpaid principal amount of any Incremental Term Loans made to it by
each Lender, together with

 

5

--------------------------------------------------------------------------------


 

interest thereon, shall, at the request of the applicable Lender, be evidenced
by an Incremental Term Loan Note, dated the effective date or the date of such
request, as applicable, payable to the order of such Lender in a face amount
equal to the Incremental Term Loan Commitment of such Lender.

 

(I)                                   On the date of advance of the any
Incremental Term Loan, both immediately before and immediately after giving
effect to such Incremental Term Loan, (1) Borrower shall be in compliance on a
Pro forma Basis with Subsection 4.1, and (2) no Event of Default under clauses
(A), (F) or (G) of Subsection 6.1 shall have occurred and be continuing, and
Borrower shall deliver to Administrative Agent an officer’s certificate
certifying to the immediately preceding clauses (1) and (2).

 

(J)                                   The parties agree that, notwithstanding
anything to the contrary contained herein, the amendment requirements contained
elsewhere herein including Subsection 9.2, shall not apply to the transactions
effected pursuant to this Subsection 1.19.

 

(C)                             Subsection 2.12.  Subsection 2.12 of the Credit
Agreement is hereby amended by adding the following text immediately after the
first appearance of the text “Excluded Subsidiary” contained in the second
paragraph of such Subsection:

 

(other than CAH Holdco).

 

(D)                             Subsection 3.1.  Subsection 3.1 of the Credit
Agreement is hereby amended by adding a new clause (O) to read in its entirety
as follows:

 

(O)                               the RTFC Indebtedness and the HSBC
Indebtedness and any refinancing Indebtedness therefor refinanced on terms
consistent with those in Subsection 3.1(F)(ii).

 

(E)                             Subsection 3.3.  Subsection 3.3 of the Credit
Agreement is hereby amended by amending clause (N) of Subsection 3.3 to read in
its entirety as follows:

 

(N)                               Investments in Unrestricted Subsidiaries in an
aggregate amount at any time not in excess of the result of (i) $400,000,000
minus (ii) the aggregate amount of dividends, distributions and redemptions made
by Borrower pursuant to clause (C) of the proviso to Subsection 3.5.

 

(F)                              Subsection 3.5.  Subsection 3.5 of the Credit
Agreement is hereby amended by amending subclause (iii) of clause (C) of the
proviso to Subsection 3.5 to read in its entirety as follows:

 

(iii) the aggregate amount of such dividend, distribution or redemption shall
not exceed the result of (x) $125,000,000 minus (y) the sum of (I) any prior
dividends, distributions or redemptions actually made or paid, or still required
to be made or paid, after the Fourth Amendment and Restatement Date pursuant to

 

6

--------------------------------------------------------------------------------


 

this clause (C) plus (II) the aggregate amount of all Investments in
Unrestricted Subsidiaries at such time in excess of $275,000,000,

 

(G)                            Subsection 3.7.  Subsection 3.7 of the Credit
Agreement is hereby amended by amending clause (I) of Subsection 3.7 to read in
its entirety as follows:

 

(I) the disposition by a Loan Party or any Restricted Subsidiary of the capital
stock or other equity interests in any Excluded Subsidiary (other than the
capital stock or other equity interests in CAH Holdco);

 

(H)                            Subsection 10.1. Subsection 10.1 of the Credit
Agreement is hereby amended by adding or amending and restating the following
definitions to read in their entirety as follows:

 

“Additional Incremental Term Lender” has the meaning set forth in Subsection
1.19(D).

 

“Base Rate Loans” means Loans (or portions thereof as permitted hereunder)
accruing interest at a rate determined by reference to the Base Rate.

 

“CAH Holdco” means ATNI VI Holdings, LLC, a Delaware limited liability company.

 

“CAH Holdco Subsidiaries” means the direct and indirect Subsidiaries of CAH
Holdco.

 

“Excluded Subsidiary” means (A) any Restricted Subsidiary whose aggregate
capital contributions (calculated using fair market value as of the date of such
capital contribution) from one or more of the Loan Parties in the aggregate does
not exceed $10,000,000 individually or $25,000,000 in the aggregate with all
other Restricted Subsidiaries excluded pursuant to this clause (A), (B) any
other Restricted Subsidiary with respect to which Administrative Agent, in its
sole discretion, in consultation with Borrower, determines the burden or cost or
other tax consequences (including any material adverse tax consequences) of
becoming a Guarantor shall be excessive in view of the benefits obtained by the
Lenders therefrom, (C) any Foreign Restricted Subsidiary that is not a Material
Foreign Restricted Subsidiary, (D) any Foreign Restricted Subsidiary Holding
Company, (E) any Domestic Restricted Subsidiary that is a Subsidiary of a
Foreign Restricted Subsidiary, (F) any Stimulus Recipient Subsidiary that is a
Restricted Subsidiary, and (G) CAH Holdco and the CAH Holdco Subsidiaries.

 

“Facility” means, collectively, the Revolver and any Incremental Term Loan
Facility.

 

“Hedge Agreements” means interest rate, currency or cross-currency rate swap
agreements, and other similar agreements entered into by any Loan Party or any
of their Restricted Subsidiaries in the ordinary course of business (and not for
speculative purposes) for the principal purpose of protecting any Loan Party or

 

7

--------------------------------------------------------------------------------


 

any of their Restricted Subsidiaries against fluctuations in interest rate or
currency exchange rates.

 

“HSBC” means HSBC Bank Bermuda Limited or any affiliate or assignee thereof.

 

“HSBC Indebtedness” means the Indebtedness incurred by KeyTech and the KeyTech
Subsidiaries (i) pursuant to the HSBC Loan Documents in favor of HSBC, in an
aggregate principal amount (excluding, for the avoidance of doubt, obligations
with respect to interest rate protection and similar agreements) not to exceed
$37,000,000 and (ii) in connection with any overdraft facilities existing as of
January 11, 2016.

 

“HSBC Loan Agreement” means the Term Loan Facility Agreement among KeyTech, the
KeyTech Subsidiaries and HSBC, dated as of September 3, 2014.

 

“HSBC Loan Documents” means, collectively, the HSBC Loan Agreement and the other
“Loan Documents” (as defined in the HSBC Loan Agreement) and any interest rate
protection and similar agreements entered into in connection therewith.

 

“Incremental Term Lender” means each Lender having an Incremental Term Loan
Commitment with respect to any Tranche of the Incremental Term Loan Facility or
who has funded or purchased all or a portion of any Incremental Term Loan with
respect to any Tranche of the Incremental Term Loan Facility in accordance with
the terms hereof.

 

“Incremental Term Loan” has the meaning specified in Subsection 1.19(A); and
“Incremental Term Loans” means collectively all of the Incremental Term Loans.

 

“Incremental Term Loan Commitment” means, as to any Lender at any time, the
amount initially set forth opposite its name in any Incremental Term Loan
Funding Agreement with respect to any Tranche of the Incremental Term Loan
Facility, as such commitment is thereafter assigned or modified and “Incremental
Term Loan Commitments” means the aggregate Incremental Term Loan Commitments of
all of the Lenders with respect to all Tranches of the Incremental Term Loan
Facility.

 

“Incremental Term Loan Facility” means the incremental term loan facility
established pursuant to Subsection 1.19.

 

“Incremental Term Loan Funding Agreement” has the meaning assigned to such term
in Subsection 1.19(E).

 

8

--------------------------------------------------------------------------------


 

“Incremental Term Loan Notes” means the promissory notes of Borrower
substantially in the form of Exhibit 10.1(D) hereto evidencing any Tranche of
Incremental Term Loans.

 

“KeyTech” means KeyTech Limited, a Bermuda limited liability company.

 

“KeyTech Subsidiaries” means the direct and indirect Subsidiaries of KeyTech.

 

“Lenders” means the Persons listed on Schedule 1.1 and any other Person that
shall have become party hereto pursuant to an Assignment and Assumption
including any New Revolver Lender becoming a party hereto pursuant to Subsection
1.1(B) or any Additional Incremental Term Lender becoming a party hereto
pursuant to Subsection 1.19, but excluding any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.  Unless the context
requires otherwise, the term “Lenders” includes the Swingline Lender.

 

“LIBOR Loans” means Loans (other than Swingline Loans) (or portions thereof as
permitted hereunder) accruing interest at rates determined by reference to the
LIBOR Rate.

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Security
Documents, any guaranty and all other instruments, documents and agreements
executed and delivered concurrently herewith or at any time hereafter to or for
the benefit of Administrative Agent or the Lenders in connection with the Loans
and other transactions contemplated by this Agreement, all as amended, modified,
supplemented, extended or restated from time to time.

 

“Loans” means collectively all Revolving Loans, Swing Line Loans and Incremental
Term Loans or any Revolving Loan, Swing Line Loan or Incremental Term Loan, and
“Loan” means the reference to any of the foregoing.

 

“Maturity Date” means the (A) with respect to the Revolver Facility, the
Revolver Expiration Date, and (B) with respect to any Incremental Term Loan
Facility, the earlier of (i) the date of acceleration of the Obligations in
accordance with Subsection 6.3 and (ii) the date set forth in the corresponding
Incremental Term Loan Funding Agreement, as such date may be extended in
accordance with the terms of the corresponding Incremental Term Loan Funding
Agreement.

 

“Maximum Aggregate Incremental Increase Amount” means an aggregate principal
amount of the sum of (A) all increases to the Revolver Loan Commitments made
pursuant to Subsection 1.1(B) plus (B) all Tranches of Incremental Term Loans
made pursuant to Subsection 1.19, not to exceed the sum of (i) $200,000,000 and
(ii) the aggregate amount of reductions in the Revolver Loan Commitments made
pursuant to Subsection 1.6(B)(i); provided, that the sum of (y) the aggregate
amount of Revolver Loan Commitments from time to time

 

9

--------------------------------------------------------------------------------


 

and (z) the aggregate principal amount of all Incremental Term Loans made
pursuant to Subsection 1.19, shall not at any time exceed $425,000,000.

 

“Note” or “Notes” means one or more of the Revolver Notes, the Swingline Note
and the Incremental Term Loan Notes.

 

“Notice of Incremental Term Loan Borrowing” means a notice of a Tranche of
Incremental Term Loans meeting the requirements of Subsection 1.19.

 

“Notice of Revolving Facility Increase” means a facility increase notice meeting
the requirements of Subsection 1.1(B).

 

“Permitted Encumbrances” means the following:

 

(A)                               Liens for taxes, assessments or other
governmental charges not yet due and payable or Liens for taxes, assessments or
other governmental charges due and payable if the same are being diligently
contested in good faith and by appropriate proceedings and then only if and to
the extent that adequate reserves therefor are maintained on the books of the
Loan Parties and their respective Subsidiaries, as applicable, in accordance
with GAAP;

 

(B)                               statutory Liens of landlords, carriers,
warehousemen, mechanics, materialmen and other similar liens imposed by law,
which are incurred in the ordinary course of business for sums not more than 60
days delinquent or which are being diligently contested in good faith; provided,
that (i) a reserve or other appropriate provision shall have been made therefor
and (ii) such Lien does not adversely affect the operation of a material line of
business to which the property relates in a material manner;

 

(C)                               Liens incurred or deposits made in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security (other than any Lien
imposed by the Employee Retirement Income Security Act of 1974 or any rule or
regulation promulgated thereunder), or to secure the performance of tenders,
statutory obligations, surety, stay, customs and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) in the amount and to the extent permitted by Subsection 3.4;

 

(D)                               deposits and other Liens on insurance policies
and the proceeds thereof made in the ordinary course of business to secure
liability to insurance carriers, to the extent such liabilities are permitted by
Subsection 3.1(K) or Subsection 3.4(C);

 

(E)                                any attachment or judgment Lien which,
individually or when aggregated, does not constitute an Event of Default under
Subsection 6.1(I) (whether individually or when aggregated with other such
Liens);

 

10

--------------------------------------------------------------------------------


 

(F)                                 easements, rights of way, restrictions and
other similar charges or encumbrances not interfering in any material respect
with the ordinary conduct of a material line of business of any Loan Party or
any Subsidiary of a Loan Party or materially adversely affecting any material
asset or material portion of the Collateral;

 

(G)                               Liens in favor of Administrative Agent, for
the benefit of itself and Lenders;

 

(H)                              Liens in favor of CoBank as set forth in
Subsection 2.7;

 

(I)                                   Liens securing purchase money security
agreements and Capital Leases permitted under Subsection 3.1, provided that,
such Liens do not encumber any property other than the items purchased with the
proceeds of such Indebtedness or leased pursuant to such Indebtedness (and the
proceeds of such property), such Liens do not secure any amounts other than
amounts necessary to purchase or lease such items;

 

(J)                                   Liens existing on the assets of any Person
that becomes a Subsidiary (or is a Subsidiary that survives a merger with such
Person), or existing on assets acquired, pursuant to a Permitted Acquisition and
Investment to the extent the Liens on such assets secure Indebtedness permitted
by Subsection 3.1(F) or other obligations permitted by this Agreement; provided
that, such Liens attach at all times only to the same assets to which such Liens
attached (and after-acquired property that is affixed or incorporated into the
property covered by such Lien), and secure only the same Indebtedness or
obligations that such Liens secured, immediately prior to such Permitted
Acquisition and Investment and any modification, replacement, refinancing,
refunding, renewal or extension thereof permitted by Subsection 3.1(F);

 

(K)                               Liens (i) of a collecting bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business, and (iii) in
favor of a banking institution arising as a matter of law encumbering deposits
(including the right of set-off);

 

(L)                                Liens (i) on cash advances in favor of the
seller of any property to be acquired in an Investment permitted hereunder to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted hereunder, in each case, solely to the extent such
Investment or sale, disposition, transfer or lease, as the case may be, would
have been permitted on the date of the creation of such Lien;

 

(M)                            Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale or purchase of goods
entered into by Borrower or

 

11

--------------------------------------------------------------------------------


 

any of its Subsidiaries in the ordinary course of business permitted by this
Agreement;

 

(N)                               Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness or (ii) relating to purchase
orders and other agreements entered into with customers of Borrower or any
Subsidiary in the ordinary course of business;

 

(O)                               Liens solely on any cash earnest money
deposits made by Borrower or any of its Subsidiaries in connection with any
letter of intent or purchase agreement arising in connection with a transaction
which if consummated would constitute a Permitted Acquisition and Investment;

 

(P)                                 Liens securing Indebtedness permitted by
Subsection 3.1(L);

 

(Q)                               customary restrictions in governance and
similar documents relating to Joint Ventures, provided such restrictions relate
solely to such Joint Venture or the Equity Interests of such Joint Venture; and

 

(R)                               Liens securing the RTFC Indebtedness and the
HSBC Indebtedness and any refinancing Indebtedness therefor refinanced on terms
consistent with those in Subsection 3.1(F)(ii).

 

“Pro Rata Share” means (A) with respect to the Revolver Facility as of any date
of determination, the percentage obtained by dividing (i) the commitment of a
Lender under the Revolver Loan Commitment by (ii) the aggregate Revolver Loan
Commitment, as such percentage may be adjusted by assignments permitted pursuant
to Subsection 8.1 or adjusted with respect to any Revolver Increase pursuant to
Subsection 1.1(B); provided that, if the Revolver Loan Commitment is terminated
pursuant to the terms hereof, in lieu of commitments, the calculation shall be
based on the aggregate amount of Lender’s outstanding Revolver Loans and the
aggregate amount of all outstanding Revolver Loans; and, provided that, subject
to such reallocations as provided in Subsection 1.17, each Revolver Lender’s Pro
Rata Share of any Letter of Credit Usage and of any Swingline Loans shall be
determined by reference to such Revolver Lender’s Pro Rata Share of the Revolver
Commitment, and (B) with respect to each Tranche of the Incremental Term Loan
Facility as of any date of determination, (i) if any Incremental Term Loan
Commitments remain in effect with respect to such Tranche, the proportion that
an Incremental Term Lender’s unused Incremental Term Loan Commitments with
respect to such Tranche bears to the aggregate amount of the Incremental Term
Loan Commitments of all of the Incremental Term Loan Lenders for such Tranche as
of such date, or (ii) if the Incremental Term Loan Commitments have been
terminated or have expired with respect to such Tranche, the proportion that the
outstanding principal amount of an Incremental Term Loan Lender’s Incremental
Term Loans with respect to such

 

12

--------------------------------------------------------------------------------


 

Tranche as of such date bears to the aggregate principal amount of all
outstanding Incremental Term Loans for such Tranche as of such date.

 

“Requisite Lenders” means at least two Lenders (other than Defaulting Lenders
and including Voting Participants) having Total Credit Exposures representing
more than 50% of the Total Credit Exposures of all Lenders (other than
Defaulting Lenders); provided that such two Lenders (including Voting
Participants) may not consist solely of Voting Participants who purchased their
participations from the same Lender or of Voting Participants and the Lender who
sold such participations to such Voting Participants.  With respect to economic
changes applicable only to one of the Facilities, “Requisite Lenders” shall be
calculated with respect to only the Lenders (other than any Defaulting Lender
and including Voting Participants) holding Loans or Commitments of the
applicable Credit Facility.

 

“RTFC” means Rural Telephone Finance Cooperative or any affiliate or assignee
thereof.

 

“RTFC Indebtedness” means the Indebtedness incurred by CAH Holdco and the CAH
Holdco Subsidiaries pursuant to the RTFC Loan Documents in favor of RTFC in an
aggregate principal amount (excluding, for the avoidance of doubt, obligations
with respect to interest rate protection and similar agreements) not to exceed
$60,000,000.

 

“RTFC Loan Agreement” means a Loan Agreement among CAH Holdco, CAH Holdco
Subsidiaries and RTFC, to be entered into in connection with CAH Holdco’s
acquisition of all of the equity ownership interests of Caribbean Assets
Holdings LLC.

 

“RTFC Loan Documents” means, collectively, the RTFC Loan Agreement and the
“Other Agreements” (as defined in the RTFC Loan Agreement) and any interest rate
protection and similar agreements entered into in connection therewith.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused Revolver
Commitments, the unused Incremental Term Loan Commitments, the Revolving Credit
Obligations and the outstanding Incremental Term Loans of such Lender at such
time.

 

“Tranche” means, with respect to any Incremental Term Loans, all Incremental
Term Loans made on the same date pursuant to the terms of the same Notice of
Incremental Term Loan Borrowing and Incremental Term Loan Funding Agreement.

 

SECTION 5.  No Novation.  This Agreement shall not constitute a novation of the
Credit Agreement or any other Loan Document.  Except as expressly provided in
this Agreement, the execution and delivery of this Agreement does not and will
not amend, modify or supplement any provision of, or constitute a consent to or
a waiver of any noncompliance with

 

13

--------------------------------------------------------------------------------


 

the provisions of, the Loan Documents, and the Loan Documents shall remain in
full force and effect.

 

SECTION 6.  Representations and Warranties.  Each of the Loan Parties hereby
represents and warrants to the Lenders as follows:

 

(A)                             Such Loan Party has the right and power, and has
taken all necessary action to authorize it, to execute, deliver and perform this
Agreement in accordance with its terms.  This Agreement has been duly executed
and delivered by such Loan Party and is a legal, valid and binding obligation of
it, enforceable against it in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar state or federal debtor relief laws from time to time in effect which
affect the enforcement of creditors’ rights in general and general principles of
equity.

 

(B)                             The execution, delivery and performance of this
Agreement in accordance with its terms do not and will not, by the passage of
time, the giving of notice or otherwise,

 

(1)                                   require any Governmental Approval (except
as previously obtained) or violate any Applicable Law relating to such Loan
Party;

 

(2)                                   materially conflict with, result in a
material breach of or constitute a material default under the organizational
documents of such Loan Party;

 

(3)                                   conflict with, result in a breach of or
constitute a default under any Governmental Approval relating to such Person
except as would not reasonably be expected to have a Material Adverse Effect; or

 

(4)                                   result in or require the creation or
imposition of any Lien (except as permitted by the Loan Documents) upon or with
respect to any property now owned or hereafter acquired by such Loan Party.

 

(C)                               The representations and warranties of such
Loan Party set forth in the Loan Documents are true, correct and complete in all
material respects on and as of the date hereof to the same extent as though made
on and as of the date hereof, except for any representation or warranty limited
by its terms to a specific date.

 

(D)                               No event shall have occurred and be continuing
that constitutes an Event of Default or a Default.

 

SECTION 7.  Borrower Confirmations.  Borrower hereby confirms and agrees that
(a) each Security Document is and shall continue to be in full force and effect,
and (b) the obligations secured by each such document include any and all
obligations of the Loan Parties to the Secured Parties under the Credit
Agreement as amended hereby and the consents granted herein.

 

SECTION 8.  Guarantor Confirmations.  Each of the Guarantors hereby confirms and
agrees that (a) its guarantee contained in the Credit Agreement and each
Security Document to which it is a party is and shall continue to be in full
force and effect, and (b) the obligations

 

14

--------------------------------------------------------------------------------


 

guaranteed or secured by each such applicable document include any and all
obligations of the Loan Parties to the Secured Parties under the Credit
Agreement as amended hereby and the consents granted herein.

 

SECTION 9.  Effectiveness of this Agreement.  This Agreement shall be effective
only upon receipt by Administrative Agent of (i) an execution counterpart hereto
signed by Borrower, each Guarantor, and the Requisite Lenders, (ii) payment by
Borrower of all fees and expenses as provided in that letter, dated the date
hereof, from the Administrative Agent to Borrower, and (iii) Borrower shall have
delivered to Administrative Agent original certificates evidencing 100% of the
equity interest of ATNI VI Holdings, LLC, a Delaware limited liability company,
together with undated stock powers, in form and substance reasonably acceptable
to Administrative Agent.

 

SECTION 10.  Costs and Expenses.  Borrower agrees to pay to Administrative
Agent, on demand, all reasonable and documented out-of-pocket costs and expenses
incurred by Administrative Agent, including, without limitation, the reasonable
and documented fees and expenses of counsel retained by Administrative Agent, in
connection with the negotiation, preparation, execution and delivery of this
Agreement and all other instruments and documents contemplated hereby.

 

SECTION 11.  Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original and shall be binding
upon all parties and their respective permitted successors and assigns, and all
of which taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
in electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 12.  Governed under Provisions of Loan Agreement.  This Agreement shall
be governed by and shall be construed and enforced in accordance with all
provisions of the Credit Agreement, including the governing law provisions
thereof.

 

[Signatures Follow on Next Page.]

 

15

--------------------------------------------------------------------------------


 

Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

BORROWER:

 

 

ATLANTIC TELE-NETWORK, INC.

 

 

 

/s/ Justin D. Benincasa

 

Justin D. Benincasa

 

Chief Financial Officer and Treasurer

GUARANTORS:

 

 

COMMNET WIRELESS, LLC

 

COMMNET FOUR CORNERS, LLC

 

COMMNET MIDWEST, LLC

 

COMMNET OF ARIZONA, L.L.C.

 

GILA COUNTY WIRELESS, LLC

 

EXCOMM, L.L.C

 

SOVERNET HOLDING CORPORATION

 

COMMNET OF NEVADA, LLC

 

TISDALE NEBRASKA, LLC

 

TISDALE TELEPHONE COMPANY, LLC

 

COMMNET OF GEORGIA, LLC

 

ALLIED WIRELESS COMMUNICATIONS CORPORATION

 

CHOICE COMMUNICATIONS, LLC

 

COMMNET NEWCO, LLC

 

COMMNET OF TEXAS, LLC

 

ESSEXTEL, INC.

 

NATIONAL MOBILE COMMUNICATIONS CORPORATION

 

 

 

/s/ Justin D. Benincasa

 

Justin D. Benincasa

 

Treasurer

 

 

 

SOVERNET, INC.

 

 

 

/s/ Justin D. Benincasa

 

Justin D. Benincasa

 

Vice President, Chief Financial Officer and Treasurer

 

 

 

SAL SPECTRUM LLC

 

By: Atlantic Tele-Network, Inc., its Sole Member

 

 

 

/s/ Justin D. Benincasa

 

Justin D. Benincasa

 

Treasurer

 

[Signatures continued on following page]

 

--------------------------------------------------------------------------------


 

[Signatures continued from previous page]

 

 

 

COBANK, ACB, as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Gary Franke

 

 

Gary Franke

 

 

Vice President

 

[Signatures Continued on Following Page.]

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page.]

 

 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

By:

/s/ Paula J. Czach

 

 

Name: Paula J. Czach

 

 

Title: Managing Director

 

[Signatures Continued on Following Page.]

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page.]

 

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

By:

/s/ Valerie Schanzer

 

 

Name: Valerie Schanzer

 

 

Title: Managing Director

 

[Signatures Continued on Following Page.]

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page.]

 

 

 

MUFG UNION BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ David Hill

 

 

Name: David Hill

 

 

Title: Director

 

[Signatures Continued on Following Page.]

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page.]

 

 

 

AGFIRST FARM CREDIT BANK, as a Voting Participant

 

 

 

 

 

By:

/s/ Bruce B. Fortner

 

 

Name: Bruce B. Fortner

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page.]

 

 

 

AMERICAN AG CREDIT, FLCA, as a Voting Participant

 

 

 

 

 

By:

/s/ Bradley K. Leafgren

 

 

Name: Bradley K. Leafgren

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page.]

 

 

 

FARM CREDIT EAST, ACA, as a Voting Participant

 

 

 

 

 

By:

/s/ Kerri B. Sears

 

 

Name: Kerri B. Sears

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page.]

 

 

 

FARM CREDIT BANK OF NEW MEXICO, FLCA, a wholly-owned subsidiary of Farm Credit
of New Mexico, ACA, as a Voting Participant

 

 

 

 

 

By:

/s/ Gerald F. Briese

 

 

Name: Gerald F. Briese

 

 

Title: VP/ Agribusiness

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page.]

 

 

 

FARM CREDIT WEST, FLCA, as a Voting Participant

 

 

 

 

 

By:

/s/ Robert Stornetta

 

 

Name: Robert Stornetta

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page.]

 

 

 

FARM CREDIT BANK OF TEXAS, as a Voting Participant

 

 

 

 

 

By:

/s/ Nicholas King

 

 

Name: Nicholas King

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[Signatures Continued from Previous Page.]

 

 

 

NORTHWEST FARM CREDIT SERVICES, as a Voting Participant

 

 

 

 

 

By:

/s/ Jeremy A. Roewe

 

 

Name: Jeremy A. Roewe

 

 

Title: Vice President

 

--------------------------------------------------------------------------------